                 Case 2:20-cr-00146-JCC Document 45 Filed 11/20/20 Page 1 of 2




1

2

3

4                                 UNITED STATES DISTRICT COURT

5                              WESTERN DISTRICT OF WASHINGTON

6                                             AT SEATTLE

7
     UNITED STATES OF AMERICA,
8                                                            Case No. CR20-146JCC
                               Plaintiff,
9           v.                                               DEFENDANT’S WAIVER OF IN-
                                                             PERSON APPEARANCE AND
10   JESUS DANIEL LERMA-JARAS,                               CONSENT TO PROCEED BY
                                                             VIDEO/TELEPHONIC
11                             Defendant.                    CONFERENCE

12

13          I, JESUS DANIEL LERMA-JARAS, the above named defendant, acknowledge that I
14   have been advised by my lawyer and the Court – by this form -- that pursuant to the Federal
15   Rules of Criminal Procedure and the Sixth Amendment to the U.S. Constitution, I generally have
16   the right to be personally present in open court to any hearing involving a criminal proceeding to
17   which I am a party.
18          I am scheduled to have the following hearing(s) on (fill in date):
19          Review of Detention Order – Friday, November 20, 2020 at 10:00 a.m.
20          I have been advised by my lawyer that because of coronavirus disease 2019 (COVID-19),
21   the Governor of the State of Washington has issued an Emergency Proclamation and Chief Judge
22   Ricardo S. Martinez in the Western District of Washington has issued a General Order 02-__
23   regarding Emergency Hearings. As a result, I cannot currently be personally present in open
24

25   DEFENDANT’S WAIVER OF IN-PERSON APPEARANCE
     AND CONSENT TO PROCEED BY VIDEO/TELEPHONIC
     CONFERENCE - 1
               Case 2:20-cr-00146-JCC Document 45 Filed 11/20/20 Page 2 of 2




1    court for this scheduled hearing. Therefore, I wish to waive my right to be personally present in

2    open court for the above-hearing(s), and acknowledge that my right to due process under the

3    Constitution is best protected by moving forward with the hearing(s) by video/telephonic

4    conference.

5           I have discussed with my lawyer this consent to appear and participate by

6    video/telephonic conference and have agreed to the same.

7           I have also authorized by lawyer to electronically execute this form on my behalf.

8

9           Dated this 20th day of November, 2020

10

11
                                                  /s/ Peter Mazzone
12                                                Peter Mazzone, electronically executed,
                                                  On behalf of (Defendant)
13

14

15

16

17

18

19

20

21

22

23

24

25   DEFENDANT’S WAIVER OF IN-PERSON APPEARANCE
     AND CONSENT TO PROCEED BY VIDEO/TELEPHONIC
     CONFERENCE - 2
